DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments filed May 10, 2021 have been entered into the file. Currently, claims 36-37 and 52 are amended and claims 1-35 and 41-46 are, resulting in claims 36-40 and 47-55 pending for examination.

Specification
The amendment filed May 10, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the deletion of "The term "carpet" can include a tufted carpet" from the paragraph bridging pages 10-11 of the specification changes the scope of the definition of "carpet" provided by Applicant and thus what is considered a carpet in the claimed invention. Removal of the aforementioned sentence narrows what constitutes a carpet in the instant invention (a tufted carpet was previously considered a carpet by the instant specification, but with the amendment it is now excluded from the instant invention), and therefore is considered new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 36-40, 47-53, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2007/0172630)1 in view of Matsuda (EP 0518690)1.
With respect to claims 36, 38, 47, and 52, Jones teaches primary carpet backings comprised of bi-component fibers that possess improved physical properties such as tuft binding strength (paragraph [0010]). The second fabric of the primary backing is composed of a high melting polymer (second material) and a low melting polymer (first polyolefin material) (paragraph [0031]). In one embodiment the high melting polymer (second material) comprises high melt polypropylene and the low melting polymer (first polyolefin material) comprises a metallocene polypropylene (paragraphs [0032]-[0033]). The metallocene polypropylene (first polyolefin material) has a melting point of less than 145℃, or from 120℃ to 145℃, and the difference in melting points between the high melting polymer (second material) and the low melting polymer (first polyolefin material) is greater than 5℃, greater than 10℃, greater than 20℃, greater than 30℃, greater than 40℃, greater than 50℃, greater than 60℃, or greater than 70℃ (paragraphs [0034]-[0035]). For the second fabric, non-woven fabrics are preferred (paragraph [0040]). Upon heating the metallocene polypropylene (first polyolefin material) melts and bonds the fibers (partially bonded) (thermally activated bonds) (paragraphs [0025], [0048]-[0049]). The weight ratio of the high melting material (second material) to that of the low melting material (first polyolefin material
With respect to the second fabric being a facing layer, in the teachings of Jones a fabric comprised of the above bi-component fibers is attached to a first fabric to produce a primary backing, however it is contemplated that a fabric of bi-component fibers can be used as the primary backing in the absence of the first fabric (paragraph [0052]). The fabric can be tufted with carpet yarns using techniques known in the art (paragraph [0052]). In this embodiment, since the bi-component second fabric comprises the tufts, it is the fabric closest to the surface and thus is considered a facing layer. It is noted that the definition of “carpet” provided on page 10 into page 11 of the instant specification indicates that tufted carpets are included.
The melting point of the low melting point polymer (first polymer material) range of Jones substantially overlaps the claimed range in the instant claim 36. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Jones, because overlapping ranges have been held to establish prima facie obviousness.
Jones is silent as to the non-woven structure being made of at least 50% staple fibers.
Matsuda teaches a needle punched carpet, particularly an exhibition carpet, which needs no primary backing cloth, laminating materials, or latexes and is light-weight economical, and easily recycled after use and not accompanied with any deterioration in the physical properties of the carpets (page 2, lines 5-12 and 37-39). Matsuda has found that when mixed fibers of polypropylene staple fibers with polypropylene hotmelt-adhesive conjugated staple fibers are needle-punched followed by heat treatment to adhere and fix the contact points of the fibers by the lower melting component of the conjugated staple fibers, the above objective can be achieved 
Since both Jones and Matsuda teach a carpet comprising a mixture of polypropylene fibers, where one of the polypropylene fibers is a bicomponent fiber of a first polypropylene material with a melting point less than a melting point of the second polypropylene fiber for heat bonding without the use of latexes, it would have been obvious to one of ordinary skill in the art to modify the polypropylene fibers of Jones to be staple fibers (100% staple fibers), in order to provide an exhibition carpet that is superior in economy, lightweight, easy to recycle, and not accompanied by deterioration of physical properties. Additionally, based on the teachings of Matsuda, it is known in the art to use staple fibers in polypropylene carpets that do not need backings, laminating materials, or latexes.

With respect to claim 37, 
Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Jones in view of Matsuda discloses a non-woven of staple polypropylene fibers with different melting points where the lower melting point polypropylene is heat treated to melt and bond the fibers, while maintaining the structure of a non-woven fabric (see rejection of claim 36 above). This process at least provides a non-woven fabric where the fibers keep their form except at bonding points between the fibers, because only the low melting point polypropylene melts to form the bonds.

With respect to claim 39, Jones in view of Matsuda teaches all the limitations of claim 36 above. Jones further teaches the backings are 100% recyclable because latex binders are not used (paragraphs [0010], [0054]).

With respect to claims 40 and 55, Jones in view of Matsuda teaches all the limitations of claim 36 above. Jones further teaches the non-woven fabrics have weights between about 2 and about 20 ounces per square yard (67.8-678 gsm)2 (paragraph [0057]).
The weight of the non-woven fabric range of Jones substantially overlaps the claimed range in the instant claims 40 and 55. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Jones, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 48, Jones in view of Matsuda teaches all the limitations of claim 36 above. Jones further teaches in one aspect the second fabric is composed of fibers that are a blend of high melting polymer (second material) fibers and low melting polymer (first polyolefin material) fibers (paragraph [0038]). In light of Matsuda, it would have been obvious to one of ordinary skill in the art to have modified the fibers of Jones to be staple fibers for the reasons described in the rejection of claim 36 above.

With respect to claim 49, Jones in view of Matsuda teaches all the limitations of claim 48 above. Jones further teaches the weight ratio of the high melting material (second material) to that of the low melting material (first polyolefin material) is from 10:90 to 90:10 (claim 24).
The weight range of low melting material (first polyolefin material) range of Jones substantially overlaps the claimed range in the instant claim 49. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Jones, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claims 50-51, Jones in view of Matsuda teaches all the limitations of claim 36 above. Jones further teaches that in another aspect the second fabric is composed of bi-component fibers comprising a core and sheath, wherein the core comprises the high melting polymer (second material) and the sheath comprises the low melting polymer (first polyolefin material) (paragraph [0038]).

With respect to claim 53, Jones in view of Matsuda teaches all the limitations of claim 36 above. Jones in view of Matsuda teaches the claimed invention above but does not expressly teach a normalized stiffness higher than 150 N/%. It is reasonable to presume that the normalized stiffness is inherent to Jones in view of Matsuda. Support for said presumption is found in that Jones in view of Matsuda teaches similar structure as the instant invention, as described in claim 36 above, and therefore are expected to have the same properties of the claimed invention.
Page 11 of the instant specification discusses how loose fibers reduce stiffness, and that prior to bonding non-woven materials having loose fibers can be structured, and then bonded thermally. Page 17 of the instant specification further discusses that bonding fibers such that the form bonds but do not completely melt away to keep the integrity of the fiber gives a non-woven with a higher modulus/stiffness.
Similarly, Jones in view of Matsuda discloses a non-woven of staple polypropylene fibers with different melting points where the lower melting point polypropylene is heat treated to melt and bond the fibers, while maintaining the structure of a non-woven fabric (see rejection of claim 36 above). This process at least provides a non-woven fabric where the fibers keep their form except at bonding points between the fibers, because only the low melting point polypropylene melts to form the bonds.
In addition to the structure disclosed in claim 36, Jones in view of Matsuda also teaches the high melting polymer (second material) comprises high melt polypropylene and the low melting polymer (first polyolefin material) comprises a metallocene polypropylene (Jones; paragraphs [0032]-[0033]) (claims 38 and 47); the backings are 100% recyclable because latex binders are not used (Jones; paragraphs [0010], [0054]) (claim 39); the non-woven fabrics have 3 (Jones; paragraph [0057]) (claim 40 and 55); the second fabric is composed of fibers that are a blend of high melting polymer (second material) fibers and low melting polymer (first polyolefin material) fibers (Jones; paragraph [0038]) (claim 48); the weight ratio of the high melting material (second material) to that of the low melting material (first polyolefin material) is from 10:90 to 90:10 (Jones; claim 24) (claim 49); and the second fabric is composed of bi-component fibers comprising a core and sheath, wherein the core comprises the high melting polymer (second material) and the sheath comprises the low melting polymer (first polyolefin material) (Jones; paragraph [0038]) (claims 50-51).
Since Jones in view of Matsuda teach the structure of the claimed invention as well as heating low melting point polypropylene fibers to form a bonded non-woven, the invention of Jones in view of Matsuda is expected to have the same properties of the claimed invention.
It is additionally noted that Matsuda teaches that a nonwoven comprising mixed fibers of polypropylene fibers and hotmelt-adhesive conjugated staple fibers are needle punched followed by heat treatment to adhere and fix the contact points of the fibers by the lower melting point component and a carpet using this non-woven will not be accompanied by an deterioration in physical properties (Matsuda; page 1, lines 37-45). The instant specification also discloses that an advantage of the non-woven structure is that is keeps or improves mechanical properties (instant specification; page 5). Since Jones in view of Matsuda teach the structure required to maintain the physical properties of the carpet, and the instant specification discloses that the claimed non-woven also maintains the stiffness and modulus of the carpet, it is reasonable to .

Claim 53 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2007/0172630)4 in view of Matsuda (EP 0518690)1 as applied to claim 36 above, and further in view of Pourdeyhimi (US 2006/0223405)1,5.
With respect to claim 53, Jones in view of Matsuda teaches all the limitations of claim 36 above.
Jones in view of Matsuda is silent as to the non-woven fabric having a normalized stiffness higher than 150 N/%.
Pourdeyhimi teaches a nonwoven fabric comprising bicomponent fibers which include an external fiber component and an internal fiber component (paragraph [0021]). The external fiber enwraps said internal fiber and has a lower melting point than the internal fiber component (paragraph [0021]). The bicomponent fibers are positioned  onto a web and thermally bonded to produce a nonwoven fabric (paragraph [0021]). Pourdeyhimi further teaches that it is generally observed that the strength of the structure improves with bonding temperature, reaches a maximum, and then declines rapidly because of over-bonding and premature failure of the fibers at the fiber-bond interface (paragraph [0008]). The structure stiffness, i.e. tensile modulus, bending rigidity, and shear modulus, increases with bonding temperature (paragraph [0008]).
Since both Jones in view of Matsuda and Pourdeyhimi teach nonwoven fabrics comprising bicomponent fibers used to bond the nonwoven fabrics, it would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize normalized .

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2007/0172630)6 in view of Matsuda (EP 0518690)1 as applied to claim 36 above, and further in view of Gardner (US 6849565)1.
With respect to claim 54, Jones in view of Matsuda teaches all the limitations of claim 36 above.
Jones in view of Matsuda is silent as to the presence of a backing layer.
Gardner teaches a tufted carpet comprising loop pile face yarns, at least one backing fabric, and an adhesive binder substantially free of inorganic and latex materials, wherein the adhesive binder is in the form of an adhesive fabric (col. 6, lines 53-62). The adhesive binder may be selected from a wide range of materials so long as it is a thermoplastic material with a melting point which is at least about 20℃ lower than the melting point of the thermoplastic used in the primary and secondary backings (col. 7, lines 52-64). The most preferred fabric for providing the adhesive binder is a nonwoven fabric (col. 8, lines 43-50). Gardner further teaches 
Since both Jones in view of Matsuda and Gardner teach nonwoven fabrics comprising adhesive thermoplastics for use in carpets instead of latex, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carpet of Jones in view of Matsuda to include a secondary backing layer in order to provide additional support.
It is noted that both Jones and Matsuda teach that a backing layer is not necessary (Jones, paragraph [0054]; Matsuda, page 1, lines 5-7), however they do not exclude the use of backing layer. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. It is further noted that Gardner also suggests that a secondary backing layer may not be necessary (Gardner; col. 10, lines 52-65), yet they still disclose the use of one.

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 36-40 and 47-55 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed May 10, 2021.

Response – Claim Rejections 35 USC §103
Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive.
On page 6 of the response Applicant submits that Jones does not disclose a carpet comprising, as a face layer, a non-woven structure. Applicant argues that the non-woven structure of Jones is a primary backing for a tufted carpet and therefore is not a facing layer.
The Examiner respectfully disagrees. As explained in the rejection of claim 36 above, in the absence of the primary fabric as contemplated in paragraph [0052] of Jones, the second fabric comprises the tufts and is therefore the fabric closest to the surface and is therefore considered a facing layer. Claim 36 does not exclude the presence of tufts from the facing layer nor does the specification provide a definition for “facing layer”, therefore it is within the scope of claim 36 to have a facing layer which comprises a tufted nonwoven fabric.

On page 7 of the response Applicant submits that claim 36 does not claim the use of a carpet as a backing layer, rather explicitly claimed the use of the carpet as a facing layer. Applicant also submits that nowhere in the application does the Applicant state that the non-woven structure can be used as a primary backing in a tufted carpet. Applicant concludes that a backing layer and a facing layer are clearly two different features of a carpet, as is well-known by the person skilled in the art.
The Examiner respectfully disagrees. It is noted that claim 36 requires the use of a nonwoven as a facing layer, not a carpet as is alleged. According to Applicant a backing layer is a well-known feature of a carpet. Therefore if claim 36 comprises a carpet as the facing layer as 
It is noted that the amendments to the specification are objected to as introducing new matter into the specification by narrowing the provided definition of “carpet”.

On pages 7-8 of the response Applicant submits that Jones does not disclose thermally activated bonds. Applicant submits that the bonds cited in the Office Action (paragraphs [0031]-[0035]) are only between the first fabric and the second fabric. Therefore paragraph [0052], taken by itself, does not mention the claimed thermally activated bonds. Applicant further submits that even if the heating steps are read into paragraph [0052], it still would not disclose that heating would result in partial bonding of the staple fibers in the nonwoven structure since paragraph [0053] only deals with the bonding of the bicomponent fibers to the yarn and to the first fabric.
The Examiner respectfully disagrees. Applicant states “paragraph [0052], taken by itself…”. It is respectfully submitted that the prior art must be considered in its entirety, i.e., as a whole. See MPEP 2141.02(VI). Paragraph [0025] of Jones states that as used herein “low-melt” .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Note 1 osy = 33.91 gsm
        3 Note 1 osy = 33.91 gsm
        4 Previously presented
        5 Cited in IDS
        6 Previously presented